Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  152938                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152938
                                                                   COA: 329137
                                                                   Macomb CC: 2014-001759-FH
  MARY ELLEN WARRICK,
           Defendant-Appellant.

  ____________________________________/

          By order of May 24, 2016, the application for leave to appeal the November 12,
  2015 order of the Court of Appeals was held in abeyance pending the decision in People
  v Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich. 278 (2017), the application is again considered and, pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the March 5, 2015
  amended judgment of sentence, and we REMAND this case to the Macomb Circuit Court
  to reinstate the February 12, 2015 judgment of sentence. In Comer, we held that
  correcting an invalid sentence by adding a statutorily mandated term is a substantive
  correction that a trial court may make on its own initiative only before judgment is
  entered. In this case, the trial court did not have authority to amend the judgment of
  sentence after entry to add a provision for consecutive sentencing under MCL 768.7a(2).
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
           a1120
                                                                              Clerk